UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                          Before
                              MULLIGAN, FEBBO, and WOLFE
                                 Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                    Private First Class JOSEPH B. CAMPBELL
                           United States Army, Appellant

                                      ARMY 20140305

                        Headquarters, 1st Cavalry Division
                       Rebecca K. Connally, Military Judge
          Colonel R. Tideman Penland, Jr., Staff Judge Advocate (pretrial)
       Lieutenant Colonel Alison C. Martin, Staff Judge Advocate (post-trial)


For Appellant: Colonel Mary J. Bradley, JA; Major Christopher D. Coleman, JA;
Captain Patrick J. Scudieri, JA (on brief).

For Appellee: Lieutenant Colonel A.G. Courie, III, JA; Major Melissa Dasgupta
Smith, JA; Captain Christopher A. Clausen, JA (on brief).


                                      23 January 2017

                                 ----------------------------------
                                  MEMORANDUM OPINION
                                 ----------------------------------

  This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

FEBBO, Judge:

       A military judge sitting as a special court-martial, convicted appellant,
pursuant to his pleas, of one specification each of conspiracy to commit larceny of
military property, larceny of military property, housebreaking, and concealing stolen
property, in violation of Articles 81, 121, 130, and 134 Uniform Code of Military
Justice, 10 U.S.C. §§ 881, 921, 930, 934 (2012) [hereinafter UCMJ]. The military
judge sentenced appellant to a bad-conduct discharge and confinement for five
months. In accordance with the pretrial agreement, the convening authority
approved only three months of confinement but otherwise approved the sentence as
adjudged.

       This case is before the court for review under Article 66, UCMJ. Appellant
raises two allegations of error to this court. In the first assignment of error
CAMPBELL—ARMY 20140305

appellant asserts the military judge abused her discretion by accepting appellant’s
guilty plea to the conspiracy, larceny, and housebreaking charges. In the second
assignment of error, appellant asserts that the government was dilatory in post-trial
processing. Both assigned errors warrant discussion, and both merit at least partial
relief.

                                   BACKGROUND

       As part of the pretrial agreement, the parties stipulated to the relevant facts in
the case. Appellant was assigned to the 3d Cavalry Regiment, 1st Cavalry Division,
at Fort Hood, Texas. Appellant’s primary occupational specialty (MOS) was 91C,
Utilities Equipment Repair. The charged offenses arose from appellant and two
other soldiers from his unit entering motor pools and motor pool bays on Fort Hood
and stealing multiple items of military property.

       On 4 October 2013, appellant and the two other soldiers “decided to break
into unit motorpools 1 at night to take batteries to sell to a scrap and metal recycling
center in exchange for cash.” The three soldiers had previously stolen military
property to sell. That evening, the three soldiers “traveled to a secluded motorpool”
on Fort Hood. At the motor pool, the soldiers “entered through a fence” and “took
approximately 20 large vehicle batteries.” They also took tools and an air
compressor. The next day, the three soldiers sold the batteries to a scrap and
recycling center for cash and “split the money amongst themselves.”

       The three soldiers agreed to do the “same thing” the following weekend. On
11 October 2013, the three soldiers traveled to another motor pool on Fort Hood.
After hiding their vehicles behind military vehicles, they “cut the lock off the gate
and entered the motorpool in order to find batteries to steal.” They entered the
“motorpool bay” and took approximately thirty batteries. They selected the larger
batteries “because they were worth more money.” The three soldiers also took two
sets of jumper cables for military vehicles and three toolboxes. The soldiers
stripped the jumper cables down to “clean copper to sell to the scrap yard.” Again
the next day, the three soldiers sold the batteries to a scrap and recycling center for
cash and split the money amongst themselves.

      Afterward, the three soldiers disagreed on how they would split the money
received from stolen property in the future. Appellant and one of the other soldiers
decided to exclude the third soldier “the next time they stole property.” On 12


1
 The charges and stipulation of fact reference “motorpool” and “motorpool bay.”
The court prefers the spelling “motor pool” and “motor pool bay” but has kept the
original spelling for consistency when discussing and quoting the language in the
charges, specifications, and stipulation of fact.



                                            2
CAMPBELL—ARMY 20140305

October 2013, appellant and one of the soldiers, went to “their own unit motorpool
to steal batteries to sell.” After again hiding their trucks, appellant and the other
soldier cut the lock off the fence and “entered the motorpool bay.” Together, they
stole “approximately fifty (50) large vehicle batteries.” The two soldiers took the
batteries to a scrap and recycling center to sell.

       As part of the stipulation of fact, appellant stipulated to the elements of the
charged offenses contained in the specifications. The military judge advised
appellant of the elements of conspiracy, larceny, housebreaking, and concealing
stolen property offenses. Prior to accepting appellant’s guilty plea, the military
judge conducted a plea inquiry with the appellant.

                              LAW AND DISCUSSION

       We review a military judge’s decision to accept a plea of guilty “for an abuse
of discretion and questions of law arising from the guilty plea de novo.” United
States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008); see also United States v.
Murphy, 74 M.J. 302, 305 (C.A.A.F. 2015); United States v. Phillips, 74 M.J. 20, 21-
22 (C.A.A.F. 2015) (“Appellant bears the burden of establishing that the military
judge abused [her] discretion.”). “[T]he abuse of discretion standard of review
recognizes that a judge has a range of choices and will not be reversed so long as the
decision remains within that range.” United States v. Gore, 60 M.J. 178, 187
(C.A.A.F. 2004) (citing United States v. Wallace, 296 U.S. App. D.C. 93, 964 F.2d
1214, 1217 n.3 (D.C. Cir. 1992)). A guilty plea will be set aside on appeal only if
an appellant can show a substantial basis in law or fact to question the plea. Gore,
60 M.J. at 187 (citing United States v. Prater, 32 M.J. 433, 436 (C.M.A. 1991)).
The court applies this “substantial basis” test by determining whether the record
raises a substantial question about the factual basis of appellant’s guilty plea or the
law underpinning the plea. Gore, 60 M.J. at 187; United States v. Barton, 60 M.J.
62, 65 (C.A.A.F. 2004) (“a guilty plea is less likely to have developed facts.”); see
also UCMJ art. 45(a); Rule for Courts-Martial [hereinafter R.C.M.] 910(e).

       A providence inquiry into a guilty plea must establish that the accused
believes and admits he is guilty of the offense and the factual circumstances
admitted by the accused objectively support the guilty plea. United States v.
Garcia, 44 M.J. 496, 497-98 (C.A.A.F. 1996); United States v. Davenport, 9 M.J.
364, 367 (C.M.A. 1980); UCMJ art. 45(a); R.C.M. 910(e). The record of trial must
reflect not only that the elements of each offense have been explained to the
accused, but also "make clear the basis for a determination by the military trial
judge . . . whether the acts or the omissions of the accused constitute the offense . . .
to which he is pleading guilty." United States v. Care, 18 U.S.C.M.A. 535, 541, 40
C.M.R. 247, 253 (1969). The stipulation of fact can provide an additional factual
basis upon which to satisfy this requirement. Id. “If an accused sets up matter
inconsistent with the plea at any time during the proceeding, the military judge must



                                            3
CAMPBELL—ARMY 20140305

either resolve the apparent inconsistency or reject the plea.” United States v. Hines,
73 M.J. 119, 124 (C.A.A.F. 2014) (quoting United States v. Goodman, 70 M.J. 396,
399 (C.A.A.F. 2011)) (internal quotation marks omitted); see also UCMJ art. 45(a).
“A military judge abuses his discretion if he neglects or chooses not to resolve an
inconsistency or reject the inconsistent or irregular pleading.” United States v.
Schell, 72 M.J. 339, 345 (C.A.A.F. 2013) (quoting United States v. Hayes, 70 M.J.
454, 457-58 (C.A.A.F. 2012)). The military judge need only reject the plea when
the accused “persists in his statements” that cause the inconsistency. United States
v. Thompson, 21 U.S.C.M.A. 526, 527, 45 C.M.R. 300, 301 (1972). Where the
possibility of a defense exists, a military judge should secure satisfactory
disclaimers by the accused of this defense. Prater, 32 M.J. at 436 (citing United
States v. Jemmings, 1 M.J. 414, 418 (C.M.A. 1976)).

       “In determining on appeal whether there is a substantial inconsistency, this
[c]ourt considers the ‘full context’ of the plea inquiry, including [a]ppellant’s
stipulation of fact.” Goodman, 70 M.J. at 399 (quoting United States v. Smauley, 42
M.J. 449, 452 (C.A.A.F. 1995)). “This court must find a ‘substantial conflict
between the plea and the accused’s statements or other evidence’ in order to set
aside a guilty plea. The ‘mere possibility’ of a conflict is not sufficient.” Hines, 73
M.J. at 124 (quoting United States v. Watson, 71 M.J. 54, 58 (C.A.A.F. 2012));
United States v. Phillippe, 63 M.J. 307, 309 (C.A.A.F. 2006).

                             A. The Conspiracy Charge

       On appeal, appellant contends that the military judge did not elicit sufficient
facts to support that the conspiracy “was to commit not only a larceny but a larceny
of military property greater than $500.” As a result, “[W]ithout these two statutory
sentencing enhancers, the maximum punishment would have been six months and a
bad-conduct discharge as opposed to ten years and a dishonorable discharge.”

       The military judge went over the stipulation of fact with the appellant. The
military judge also advised appellant of the elements of conspiracy to commit
larceny which included larceny of military property of a value over $500. However,
the military judge never explicitly elicited from appellant whether the criminal
agreement at inception included an agreement to steal more than $500 of military
property. Appellant described to the military judge that after the initial agreement
on 4 October 2013, he remained party to the conspiracy and never attempted to
withdraw from the conspiracy or abandon the plan to steal military property from
motor pools.

      The stipulation of fact established that prior to entering into the agreement on
4 October 2013 appellant and the other two soldiers had previously “stolen military
property to sell.” As a result, they would have generally known and understood the
value of the additional military property they planned to steal. Based on his duty



                                           4
CAMPBELL—ARMY 20140305

location and assigned unit, appellant understood the items stored within a motor
pool bay were military property which belonged to the government.

       On 4 October 2013, as part of the conspiracy, appellant and the other two
soldiers drove their vehicles to the motor pools to haul away the items they sold to
scrap and metal recycling centers. Appellant and the other soldiers entered a motor
pool and stole twenty large batteries, tools, and an air compressor. Appellant and the
other soldiers hauled these items of military property to the scrap and metal
recycling centers and sold the items knowing they were military property. After 4
October 2013, appellant criminal conspiracy continued after the initial agreement
and they agreed do the “same thing” the following weekend as described earlier.

       Overall, during the course of their conspiracy, appellant and his counterparts
cut gate locks, entered motor pools and motor pool bays, and stole approximately
100 “large” batteries, tools, three tool boxes, air compressors, and two sets of
jumper cables. Appellant and the other soldiers stripped the cables “down to clean
copper” to sell the cables to scrap and metal recycling centers. Appellant and the
other soldiers sold the batteries alone for approximately $6,000, an amount far in
excess of $500 and 1200% above the legal threshold for increased punishment.

       Appellant’s statements during the providence inquiry for larceny,
supplemented by the stipulation of fact, established that he understood the value of
the items that they conspired to steal was over $500 and were in fact military
property. During the providence inquiry for the larceny charge, which was the object
of the conspiracy, the military judge explicitly elicited from appellant that he knew
the property stolen was more than $500 in value and was military property.

       The conspiracy specification alleged all the elements of the offense charged,
appellant pleaded guilty to the specification, the providence inquiry established that
the appellant believed he was guilty, and the factual circumstances revealed by the
appellant objectively support the guilty plea. Having examined the “full context” of
the plea inquiry, to include appellant’s responses during the entire colloquy to the
larceny charge, and the stipulation of fact, and appellant’s sentencing case, we find
no substantial basis to question his plea of guilty. Therefore, the appellant's plea to
the Specification of Charge I was provident.

       As the appellant has shown no substantial basis in law or fact to question his
pleas of guilty, we conclude that the military judge did not abuse her discretion in
accepting appellant’s pleas. See Inabinette, 66 M.J. at 322.

                               B. The Larceny Charge

      Appellant contends that the military judge abused her discretion in finding
appellant provident to the larceny charge. Appellant states that the stipulation of



                                           5
CAMPBELL—ARMY 20140305

fact was separated into three separate larcenies while appellant pleaded guilty to one
larceny “event” consisting of all the stolen items (batteries, tool boxes, air
compressors and jumper cables). Appellant contends that it was error for him to
plead guilty to stealing specific items of military property during one transaction
while he stipulated to different items during different times.

        It is correct the stipulation of fact was broken into three paragraphs that
addressed the factual bases for three separate larcenies (on or about 4 October 2013,
11 October 2013, and 12 October 2013). It is also correct that the single charge
covered all the items of U.S. Army property stolen between on or about 4 October
2013 to 17 October 2013. Normally, this court is confronted with the opposite
criticism about the government’s charging decision. If the government had charged
all three larcenies separately, it may have prompted a claim of unreasonable
multiplication of charges. 2

       Instead, we now address whether the charges were duplicitous. “One
specification should not allege more than one offense.” R.C.M. 307(c)(3) discussion
(G)(iv). However, if two acts or a series of acts constitutes one offense, they may be
alleged conjunctively. Id. The remedy for a duplicitous specification is to file a
motion to sever the specifications into two or more specifications. R.C.M.
906(b)(5). Prior to entering his guilty plea, appellant never raised to the trial court
any objections to the larceny charge as drafted or objections to the wording of the
stipulation of fact. “An unconditional guilty plea generally waives all pre-trial and
trial defects that are not jurisdictional nor a deprivation of due process of law.”
United States v. Schweitzer, 68 M.J. 133, 136 (C.A.A.F. 2009) (quoting United
States v. Rehorn, 9 U.S.C.M.A. 487, 488-89, 26 C.M.R. 267, 268-69 (1958). We do
not find any error or prejudice in how the government drafted the larceny charge.



2
 See, e.g., the explanatory text of Article 121 in the Manual of Courts-Martial
provides guidance on what the government should consider when charging a
“multiple article larceny”:

      When a larceny of several articles is committed at substantially the
      same time and place, it is a single larceny even though the articles
      belong to different persons. Thus, if a thief steals a suitcase
      containing the property of several persons or goes into a room and
      takes property belonging to various persons, there is but one
      larceny, which should alleged in but one specification.

Manual for Courts-Martial, United States (2012 ed.) [hereinafter MCM], Part
IV, para. 46(c)(i) (ii)




                                          6
CAMPBELL—ARMY 20140305

Not severing the specification into three larcenies was not prejudicial to appellant. 3
Regardless, reviewing the full context of the plea inquiry, to include appellant’s
responses during the entire colloquy to the larceny charge, the stipulation of fact,
and appellant’s sentencing case, we find no substantial basis to question his plea of
guilty. The military judge did not find any inconsistencies between the charged and
admitted conduct and his guilty plea inquiry, and neither do we.

       We find the appellant’s plea inquiry adequately established he was guilty of
the larceny charge. Both in the stipulation of fact and the plea inquiry, appellant
established he stole U.S. Army property on three different dates. Appellant’s
providence inquiry established he was guilty of stealing batteries, tool boxes, air
compressors, and jumper cables that were the property of the U.S. Army. Appellant
informed the military judge he worked in the motor pool, maintained vehicles, and
knew the items were military property that belonged to the U.S. government. In fact,
appellant used the tools, batteries, and jumper cables at the motor pool to maintain
the vehicles.

       The specification alleged all the elements of the offense charged, the
appellant pleaded guilty to the specification of larceny of military property of a
value more than $500, the providence inquiry established that the appellant believed
he was guilty, and the factual circumstances revealed by the appellant objectively
support the guilty plea. Therefore, the appellant's plea to the Specification of Charge
II was provident.

       As the appellant has shown no substantial basis in law or fact to question his
pleas of guilty, we conclude that the military judge did not abuse her discretion in
accepting appellant’s plea to the larceny charge. See Inabinette, 66 M.J. at 322.

                            C. The Housebreaking Charge

       Appellant contends that the military judge abused her discretion in accepting
appellant’s plea to the Article 130, UCMJ, housebreaking charge because he never
stated he unlawfully entered a structure. In appellant’s case, the housebreaking
charge included an unlawful entry into both a “motorpool” and “motorpool bay”
with the intent to commit a larceny. Article 130, UCMJ, provides: “Any person
subject to this chapter who unlawfully enters the building or structure of another
with intent to commit a criminal offense therein is guilty of housebreaking . . . .”
MCM, Part IV, para. 56c(4), discusses the offense of housebreaking:

      'Building' includes a room, shop, store, office, or apartment in a

3
 The same analysis would apply to an argument that the housebreaking charge was
duplicitous and should have been severed into three separate specifications.



                                           7
CAMPBELL—ARMY 20140305

      building. 'Structure' refers only to those structures which are in the
      nature of a building or dwelling. Examples of these structures are a
      stateroom, hold, or other compartment of a vessel, an inhabitable
      trailer, an in-closed truck or freight car, a tent, and a houseboat. . . .

        Our superior court recently decided the question of whether a motor pool can
be the subject of an Article 130, UCMJ, housebreaking charge. United States v.
Wilson, 76 M.J. ___ (C.A.A.F. 2017). The CAAF concluded a fenced motor pool is
not a structure for housebreaking purposes. Id. at *2. The Court of Appeals for the
Armed Forces (CAAF) did aver that a motor pool bay can constitute a structure for
housebreaking purposes: “Neither are [fenced motor pools] ‘permanent structures,’
as the fences can be easily moved or removed, unlike a motor pool bay.” Id. at *6.
We will modify appellant’s housebreaking charge accordingly by excepting the
words “a motor pool and” in our decretal paragraph. We hold the military judge did
elicit the factual predicate to rightly conclude that a “motor pool bay” in appellant’s
case is a building structure for housebreaking purposes. We include definition and
discussion of “motor pool” to delineate the term from “motor pool bay,” which we
also discuss in-depth.

      A motor pool 4 is a customary military term used to describe an area, normally
fenced, where military vehicles and equipment are stored, accounted for, and
maintained. 5 A motor pool can include buildings and structures contained within the
perimeter or gated area of the motor pool. A “bay” is a customary military term that
the Army uses to describe open areas contained within buildings that are used for


4
  Dep’t of the Army, Pam. 750-3, Soldier’s Guide to Field Maintenance Operations,
para. 5-9 (18 Sept. 2013) (discusses motor pool safety, standard operating
procedures (SOPs), security, and maintenance. For example, under para. 5-9, while
in garrison, “vehicles and generators are generally stored in unit motor pools” and
access to a motor pool is limited.); Army Reg. 405-70, Utilization of Real Property
(12 May 2006) (“inside parking areas” is garage space that is used for parking of
motor vehicles including motor pools and “light industrial areas” are areas are
normally not “directly associated with office space and attendant storage
requirements including….motor pool service areas.”).
5
 Our superior court gives deference to the service courts’ interpretation of
regulations issued by their own departments. United States v. Shavrnoch, 49 M.J.
334, 338 n.2 (C.A.A.F. 1998) (“giving significant deference to the Courts of
Criminal Appeals in the interpretation of the regulations issues by their own
departments.”); United States v. Manuel, 43 M.J. 282, 297; (C.A.A.F. 1995); United
States v. Moultak, 24 M.J. 316, 318 (C.M.A. 1987); United States v. Johanns, 20
M.J. 155 (C.M.A). cert. denied. 474 U.S. 850 (1985).




                                            8
CAMPBELL—ARMY 20140305

habitation, storage, or to perform work functions. 6 Generally, a motor pool bay 7 is a
building within the motor pool area where vehicles and equipment are also stored
and protected from outside exposure and maintenance and repairs are performed on
military vehicles. As distinguished from fenced outside motor pool areas, motor
pool bays are completely enclosed by walls, roofs, and usually floors and the
enclosed motor pool bay area is climate controlled with heating and air
conditioning. 8

       The charge of housebreaking and stipulation of fact were unambiguously clear
in describing appellant’s entry into both the motor pool and motor pool bay with
intent to commit larceny. During the providence inquiry, the military judge clearly
made a distinction between unlawful entry into the motor pool and motor pool bay.
The military judge, in explaining the elements, was clear that housebreaking
required an unlawful entry into a building or structure. She defined a building as a
room, store, or office and structures as including enclosures similar to buildings and

6
  See Army Reg. 420-1, Army Facilities Management, Rapid Action Revision (RAR)
Issue Date 24 August 2012 (An “open-bay facility” is a large room housing thirty to
sixty people. Table 3-7, “open bay” living areas are authorized for E-1 through E-4
attending AIT/ASI and the “open bay comprises all the [space] within the peripheral
walls.”; National Guard Pam. 415-2, Army National Guard Facilities Allowances,
dated 25 January 2015 (“General Purpose Work Bays (GPWB) are those in which
mechanics repair, replace, or adjust the operational mechanisms of vehicles and
equipment.” All work bays at a facility will be the same size (32 feet x 64 feet) to
facilitate design and construction); Army Regulation 140-483, Army Reserve Land
and Facilities Management (24 July 2007) (“Work bays are authorized based on the
number of automotive (wheeled and tracked) and engineer equipment mechanics.”).
7
  The customary military term for “bay” is consistent with the civilian meaning
of “bay” as a building with an enclosed area. Merriam-Webster defines “bay” as
“(1) a principal compartment of the walls, roof, or other part of a building or of
the whole building; (2) a main division of a structure; (3) any of various
compartments or sections used for a special purpose (as in an airplane,
spacecraft, or service station).” Merriam-Webster’s Collegiate Dictionary 104
(11th ed. 2014).
8
  When occupied as active working spaces “maintenance bays” will be heated or
cooled to sixty degrees Fahrenheit. Dep’t of the Army Pam. 415-28, Guide to Army
Real Property Category Codes (10 July 2013) (“For facilities measurements of
maintenance type facilities, a ‘single bay’ is 32 feet x 32 feet and a ‘double bay’ is
64 feet x 32 feet.”). This guidance further supports that maintenance bays are
enclosed buildings.




                                           9
CAMPBELL—ARMY 20140305

dwellings. Appellant stated he understood the elements of housebreaking required
unlawful entry into a building or structure. Appellant in the stipulation of fact and
providence inquiry admitted that he entered three motor pools that were all fenced
areas. For two of the motor pools, appellant and the other soldiers had to cut locks
off the gates in order to enter. On two occasions, once inside the fenced motor pool
areas, appellant admitted to separately entering the motor pool bay buildings through
unlocked doors.

      Appellant worked in the motor pool and maintained vehicles; he clearly
understood the distinction between a “motor pool” and “motor pool bay” when
agreeing to the language of the stipulation of fact and during his providence
inquiry. 9 In his providence inquiry, appellant stated one of the motor pools and
motor pool bays was his place of duty during the day, where his unit conducted
formations, and his unit kept their property. Appellant elaborated on his familiarity
with motor pool bays when he described in his unsworn statement that on his second
deployment to Iraq he spent most of his time “in the shop working the bay fixing air
conditioners.” The unlawful entry to commit larceny in his unit’s motor pool and
motor pool bay was also included in the stipulation of fact.

       The housebreaking specification alleged all the elements of the offense
charged, the appellant pleaded guilty to the specification, the providence inquiry
established that the appellant believed he was guilty of unlawfully entering a
building (“motor pool bay”) to commit a larceny, and the factual circumstances



9
  We do not and did not consider allied documents outside the record of trial to
determine the factual or legal sufficiency of an appellant’s plea of guilty. United
States v. Cade, 75 M.J. 923 (Army Ct. Crim. App. 2016) (record of trial does not
normally include allied documents). However, our interpretation here is consistent
with the pretrial investigation contained in the allied documents. Appellant made a
sworn statement to CID and distinguished between motor pools and motor pool bays.
In the sworn statement, appellant stated on 11 October 2013, he and the other
soldiers cut the locks to the back gate of a “motor pool.” The back door of the
motor pool building was unlocked. Appellant and the other soldiers entered the
building, looked through the “bays,” and stole batteries. On or about 12 October
2013, appellant and another soldiers cut the lock to another motor pool gate. They
entered an unlocked door to a building and searched a trailer in the “bay” for tools
and equipment to steal. Appellant’s unadmitted sworn statement to CID in the allied
documents, is an example of how a contested trial could have developed additional
facts about appellant’s unlawful entry into the motor pool and motor pool bay.
United States v. Barton, 60 M.J. 62, 65 (C.A.A.F. 2004) (“a guilty plea is less likely
to have developed facts”).




                                          10
CAMPBELL—ARMY 20140305

revealed by the appellant objectively support the guilty plea. Therefore, the
appellant's plea was provident to “motorpool bays.”

      In light of Wilson, we except the words “a motorpool and” in the
Specification of Charge III in our decretal paragraph.

                          D. Dilatory Post-Trial Processing

       The convening authority took action 347 days after the sentence was
adjudged, all of which are attributable to the government. The record in this case
consists of two volumes, and the trial transcript is 130 pages. The overall post-trial
processing from sentence to receipt by this court was particularly slow. For
example, it took twenty-nine days to complete the staff judge advocate’s Post-Trial
Recommendation (SJAR), seventy-six days to serve appellant the record of trial, and
twenty-five days to complete the SJAR Addendum. 10 The time from action until the
record was received by this court was 43 days. This amounts to 227 days beyond the
point where we presume unreasonable delay in post-trial processing at action and
thirteen days more than is expected for receipt of the record by this court. United
States v. Moreno, 63 M.J. 129, 142 (C.A.A.F. 2006). The government concedes
there is no reasonable explanation for the delay in either transcribing the record or
in serving the authenticated record on appellant.

       Appellant’s sentence to three months confinement was completed before he
had an opportunity to submit his matters pursuant to R.C.M. 1105/1106 [hereinafter
Post-Trial Matters]. However, given his short sentence, appellant would also have
likely been released from confinement prior to action if the government complied
with the Moreno post-trial processing standards. Although we find no due process
violation in the post-trial processing of appellant’s case, we will review the
appropriateness of the sentence in light of unjustified dilatory post-trial processing.
UCMJ art. 66(c). See generally United States v. Toohey, 63 M.J. 353, 362-63
(C.A.A.F. 2006); United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F.2002)

10
  Appellant’s defense counsel took nineteen days to complete review of the record
of trial. The military judge took twenty-one days to complete the review of the
record of trial. Contrary to the government’s position on appeal, we do not find the
nineteen days should be deducted from the government’s post-trial processing time.
A reasonable length of time for review of the record of trial by defense counsel
would normally be built in as part of the Moreno-presumed reasonable processing
time of 120 days. If the amount of time defense counsel took to review the record
was unreasonable, then the government would not have to wait to complete post-trial
processing once the record of trial was authenticated by the military judge. Either
way, the nineteen days was not deducted from the overall 390 day post-trial
processing from sentence to receipt of the record by this court.




                                           11
CAMPBELL—ARMY 20140305

(“[Pursuant to Article 66(c), UCMJ, service courts are] required to determine what
findings and sentence “should be approved,” based on all the facts and
circumstances reflected in the record, including the unexplained and unreasonable
post-trial delay.”); United States v. Ney, 68 M.J. 613, 616–17 (Army Ct. Crim. App.
2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App. 2000).

       The record of trial is only 130 pages and the case involves charges and
matters of no great complication. The government’s lack of explanation for its
excessive delay in processing, in combination with the excessive time it took to
deliver the record to this court, when considered in light of the record as a whole,
convinces us that relief is warranted. The government concurs that appellant is
entitled to some relief. The unexplained delay between announcement of sentence
and action is simply too long. Thus, we find relief is appropriate under the facts of
this case and grant appellant thirty days confinement credit. 11

                                   CONCLUSION

       In light of Wilson, we AFFIRM the Specification of Charge III and Charge III
as follows:

             In that [appellant] did, at or near Fort Hood, Texas,
             between on or about 4 October 2013 and on or about 17
             October 2013, unlawfully enter a motor pool bay, the
             property of the U.S. Army, with intent to commit a
             criminal offense, to wit: larceny, therein.

We AFFIRM the remaining findings of guilty.


11
  The co-accused in this case similarly received thirty days confinement credit for
the unexplained and unreasonable post-trial delay in their cases. United States v.
Krause, 2015 CCA LEXIS 189, ARMY 20140388 (Army Ct. Crim. App. 9 Apr.
2015) (sum. disp.) (thirty days confinement credit for 204 days post-trial delay from
sentence to action to process a 124-page record of trial); United States v.
Bettencourt, 2016 CCA LEXIS 28. ARMY 20140284 (Army Ct. Crim. App. 21 Jan
2016) (sum. disp.) (thirty days confinement credit for 293 days post-trial delay from
sentence to action to process a ninety-seven page record of trial) (sum. disp). Private
First Class (PFC) Bettencourt and Private (PV2) Krause were tried by general court-
martial. Private First Class Bettencourt was convicted and his approved sentence
included a bad-conduct discharge, twenty-six (26) months confinement, total
forfeiture of all pay and allowances and reduction to the grade of E-1. Private
Krause was convicted and his approved sentence included a bad-conduct discharge,
confinement for eight months, and reduction to the grade of E-1.




                                          12
CAMPBELL—ARMY 20140305

         We are able to reassess the sentence on the basis of the errors noted and do
so after conducting a thorough analysis of the totality of circumstances presented by
appellant’s case and in accordance with the principles articulated by our superior
court in United States v. Sales, 22 M.J. 305 (C.M.A. 1986) and United States v.
Winckelmann, 73 M.J. 11, 15-16 (C.A.A.F. 2013). After considering the entire
record and given the dilatory post-trial processing, however, we AFFIRM only so
much of the sentence as provides for a bad-conduct discharge and confinement for
two months. All rights, privileges, and property, of which appellant has been
deprived by virtue of that portion of the findings and sentence set aside by this
decision, are ordered restored. See UCMJ arts. 58a(b), 58b(c) and 75(a).

      Senior Judge MULLIGAN concurs.

      Judge WOLFE concurring in part and dissenting in part.

       I approach the issue of post-trial delay differently from my colleagues, and
therefore reach a different result. This case, perhaps uniquely, exemplifies our
differing approaches. I address here only cases of post-trial delay that do not
amount to a violation of the due process rights of appellant.

        Under Article 66(c), UCMJ, as I understand it, this court may only approve a
sentence that “should be approved.” A sentence may be correct in law and fact but
still be inappropriate. As our review is not omnidirectional, it essentially means that
we reduce sentences that in our judgement are too high. In other words, when we
conduct a sentence appropriateness review we are, in effect, only reviewing to see if
a sentence is too severe. 12

       If the sentence is just outright too severe, our duty is to lower the sentence
such that it “should be approved.” In such a case, no allegation of error is required
to trigger a remedy. Although such relief is empirically rare, it is a review we
conduct in each and every case regardless of whether there is an issue of post-trial
delay.

      In the case where there is unreasonable post-trial delay, we then face a second
question: Did the unreasonable delay turn what was an appropriate sentence for
appellant’s crimes into an inappropriate sentence? Or, in this case, is three months
of confinement too severe a punishment given appellant’s offenses, the sentencing
evidence, and the unreasonable delay by the convening authority?



12
  Taking into account that the trial court saw and heard the witnesses. UCMJ, art.
66(c).




                                          13
CAMPBELL—ARMY 20140305

      The majority, by contrast, appears to treat post-trial delay akin to Article 13,
UCMJ, credit. An unreasonable delay of a certain amount equates to some degree of
sentence reduction. This approach has the advantage of initially appearing
consistent. However, to me this case illustrates why the majority’s approach is an
inconsistent application of Article 66(c), UCMJ.

       In a related case, this court approved a sentence for PFC Bettencourt that is
over twelve times longer than the sentence we approve today. Perhaps this
difference can be explained by differences in the record. Or, the discrepancy could
reflect that judges on this court must exercise judgment and will naturally not
always arrive at the same decision. If, on the other hand, we arrive at these
differences in approved sentences because we have been treating relief for post-trial
sentencing as akin to Article 13, UCMJ, credit; then I think this misstates our role
under Article 66, UCMJ. If a two-month sentence (or thereabouts) should be
approved here, then absent some difference in the record it should have been the
approved sentence for PFC Betancourt. Or, alternatively, if twenty-five months was
an appropriate sentence for PFC Betancourt even considering the post-trial delay in
his case, than we should approve appellant’s three month sentence. As PFC
Bettencourt’s case is not before us, I compare the cases only to illustrate the
differences in approach and reach no actual conclusion on any case other than the
one at bar.

       Accordingly, I take the following approach in this case. I review the
appropriateness of appellant’s sentence holistically. I do not find appellant’s
sentence of three months confinement to be inappropriate, given his offenses, the
evidence introduced at trial, and even considering that there was unreasonable post-
trial delay in this case. While the unreasonable post-trial delay in this case reflects
poorly on those who caused it by action or indifference, it did not make appellant’s
sentence of three months confinement and a bad-conduct discharge inappropriate. I
would affirm the sentence as approved by the convening authority.

                                        FORTHE
                                       FOR  THECOURT:
                                                COURT:




                                       MALCOLM
                                        MALCOLMH.   H.SQUIRES,
                                                       SQUIRES,JR.
                                                                JR.
                                       Clerk of Court
                                        Clerk of Court




                                          14